DETAILED ACTION
An amendment was received and entered on 5/27/2022.
Claims 1-20 are pending.
Applicant’s election of Group I claims 1-13 is acknowledged. Claims 14-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/27/2022.
Claims 1-13 are under consideration.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 8 is objected to because it is ungrammatical. Claim 8 lacks an article immediately preceding “first sgRNA”.  Insertion of “the” is suggested.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 7, 8 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 is indefinite because it recites “the plurality of oligonucleotides” without proper antecedent basis. Claim 4 depends from claims 1 and 3, and each of these claims refers to a distinct plurality of oligonucleotides. It is unclear to which of these claim 4 refers.
Claim 7 is indefinite because it recites “the protein-RNA complex” without proper antecedent basis.  Claim 7 depends from claim 6 which recites two distinct protein-RNA complexes.  It is unclear to which of these claim 7 refers. 
Claim 8 requires that the “protein-RNA complex delivery system” of claim 6 must comprise “a protospacer adjacent motif overlapping with the genomic fusion site.” This renders the claim indefinite because “protospacer adjacent motif” is a term of art that is recognized as referring to a DNA sequence that occurs in a DNA molecule that is targeted by a Cas endonuclease.  Therefore it cannot be part of a “protein-RNA delivery complex system” that is attached to the ssDNA shell, and it is unclear what is meant by the claim. For the purpose of applying prior art, the claim will not be considered to further limit claim 6. 
Claim 13 is indefinite because the term “homologous” is a relative term that is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 11, 12, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shih et al (US 20190083522) in view of Sun et al (2015, of record).
Shih taught ssDNA nanocapsules (shells) comprising cylindrical structures capped with hemispheres and comprising RNA synthesis machinery comprising complexes of a DNA template and an RNA polymerase. The ssDNA nanocapsules were intended for delivery to cells and are provided with a polymer coating to mediate cellular uptake (paragraphs [0103] and [0187] and Fig. 17. See e.g. paragraphs [0004], [0025],  and Figs. 1A, 7, and 9. The nanocapsules were designed and synthesized using a DNA origami approach. This approach involves the use of self-complementary single stranded DNAs that are linked and shaped through the use of “staple” oligonucleotides. See paragraphs [0090-0092] and [0105].The polymerase/DNA complexes were tethered to specific locations on the inner surface of the nanocapsules via single stranded oligonucleotides. See paragraphs [0005] and [0067]. Figs. 18A and 18B depict a DNA origami structure from which oligonucleotides extend and provide an attachment point for complexes of an RNA polymerase and a DNA template, wherein a portion of the DNA template hybridizes to the extended oligonucleotide. Thus Shih taught a protein-DNA complex delivery system comprising a ssDNA shell, a plurality of oligonucleotides bound to the SSDNA shell, where each oligonucleotide was configured to bind to a protein-DNA complex, and a shell coating configured to promote cellular uptake of the ssDNA shell.
The system of Shih differed from the system of instant claim 1 in that it comprised a protein-DNA complex instead of a protein-RNA complex.
Sun taught nanostructures consisting of ssDNA nanoclews to which were bound complexes of Cas9 and an sgRNA. Binding was mediated by hybridization between complementary sequences in the sgRNA and the ssDNA of the nanoclew. These structures were coated with a polyethyleneimine (PEI) to help induce endosome escape. See abstract and first full paragraph of page 12029, right column. 
The structure of Sun differed from the protein-RNA delivery system of instant claim 1 because it did not contain a plurality of oligonucleotides bound to the ss-DNA shell, wherein each of the oligonucleotides include a DNA extension configured to bind a protein-RNA complex.  Instead, this function was provided by complementarity between the sgRNA and the sequence of the ssDNA of the nanoclew.
It would have been obvious to one of ordinary skill in the art at the time of the invention to have adapted the system of Shih to deliver RNA-protein complexes, such as the sgRNA/Cas9 complex of Sun, by modifying the oligonucleotide tether to hybridize to the sgRNA of Sun instead of to the DNA template of Shih. One would have been motivated to do so because there was clearly interest in delivering the protein-RNA complexes of Sun to cells, and the system of Shih provided the advantage of placing the complexes inside a shell to protect against degradation and the exterior environment (see Shih at paragraphs [0004], [0047], and [0184].
Thus claims 1 and 5 were prima facie obvious.
Instant claims 2-4 require that the ssDNA shell is spherical, hemispherical, or combinations thereof. Shih indicated that the nanostructures need not be cylindrical in shape but could also be “circular” (paragraph [0106]), which is understood to mean spherical. Shih also taught that the various single stranded DNAs that formed the structures of the nanocapsules were linked by staple oligonucleotides (paragraph [0105]). Therefore, it would have been obvious to have constructed spherical nanocapsules consisting of two hemispheres of Shih joined together by locking staple oligonucleotides. These structures would comprise tethering oligonucleotides on the inside of the sphere. Thus claims 2-4 were prima facie obvious.
Claims 11 and 12 require that the ssDNA shell coating includes a cationic polymer. As noted above, Shih taught that the nanocapsules were provided with a polymer coating to mediate cellular uptake, and Sun taught a PEI coating to aid in endosomal escape.  Therefore it would have been obvious to have coated the nanocapsules of Shih, as modified, in a cationic polymeric such as PEI. Endosomal escape can be viewed as a step in cellular uptake, moreover, a polycationic coating would also promote cellular uptake of DNA nanoparticles by neutralizing negative charges of the ssDNA structure. Thus claims 11 and 12 were prima facie obvious.
Instant claim 13 requires “a homologous repair” template.  This limitation is considered to be met by the suggestion of Sun that DNA nanoparticles can be modified to include DNA sequences for homology-directed repair (last full sentence of left column on page 12032). One would have been motivated to include such a template in the nanoparticles of Shih, as modified, to provide for Cas9-mediated homology directed repair. 
Thus the invention as a whole was prima facie obvious.

Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Shih et al (US 20190083522) and Sun et al (2015, of record) as applied to claims 1-5, 11, and 12 above, and further in view of Lekomtsev et al (BMC Genomics (2016) 17:739, 6 pages) and Gullinger et al (Nature Biotechnology 32(6):577-583, 2014).
The teachings of Shih and Sun are summarized above and can be combined to render obvious a protein-RNA complex delivery system comprising an ssDNA shell with oligonucleotides binding protein-RNA complexes and linking them to the shell, where the shell comprises a coating for promoting cellular uptake of the ssDNA. Sun taught that DNA nanoparticle delivery platforms could be used to deliver sgRNA-Cas9 complexes to cells to perform genome editing (see abstract).
These references did not teach first and second protein-RNA complexes targeting first and second sides, respectively, of a genomic fusion site in a patient cell, or a protein-RNA complex comprising FokI and a deactivated Cas9.
Lekomtsev taught that reciprocal translocation events could be reverted through the use of Cas9-mediated cleavage of translocation fusion sites. Cas9 cleavage of each translocation fusion site is directed by an sgRNA targeting that site, and reattachment of the cleaved ends to the correct partners is mediated by DNA damage repair machinery. Reversion of a BCR-ABL translocation was exemplified and expression of wild type BCR and ABL mRNAs was reestablished. See abstract, Fig. 1b, Fig. 3a and b, paragraph bridging pages 2 and 3, and third sentence of Discussion on page 3. Lekomtsev suggested that efficiency of rejoining the correct strand ends to revert a translocation may be enhanced by using an oligonucleotide that can hybridize to both ends of the junction that one wishes to establish (paragraph bridging pages 3 and 4). Lekomtsev noted that “CRISPR-mediated reversion of an oncogenic fusion event may become a therapeutic strategy in the distant future” (last sentence of Discussion on page 4) thereby providing motivation to attempt improvements to the method. 
Gullinger taught that gene editing by Cas9 makes double stranded DNA breaks at sequences programmed by sgRNAs, but can result in off-target DNA modifications that may be detrimental. Gullinger provided fusions of deactivated Cas9 and FokI nuclease that, when dimerized, provide double stranded DNA cleavage in human cells with greater than 140-fold higher specificity than wild type Cas9.  See abstract and Fig. 1.
It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the method of Lekomtsev by substituting the Cas9-FokI fusion approach of Gullinger for the Cas9-mediated approach of Lekomtsev.  One would have been motivated to do so in order to take advantage of the improved specificity of the dCas9-FokI fusion relative to wild type Cas9. In doing so one would need to generate an sgRNA targeted to each side of each fusion site in order to guide the dCas9-FokI fusions into proximity to allow dimerization of FokI monomers and subsequent double stranded cleavage at each fusion site. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the approach of Lekomtsev to provide first and second dCas9-FokI/sgRNA complexes targeting first and second sides, respectively, of a genomic fusion site in a patient cell (such as the BCR-ABLE fusion sites of Lekomtsev). Such sgRNAs are considered to “overlap a nuclease cleavage site” as recited in instant claim 8 inasmuch as the “cleavage site” can be considered to be a region in which each sgRNA binds. 
It would have been obvious to have used the ssDNA nanocapsule delivery system of Shih, as modified in view of Sun to bind sgRNAs instead of template DNAs, to deliver the sgRNA-dCas9-FokI complexes rendered obvious by Lekomtsev and Gullinger.  One would have been motivated to do so in order to gain the advantage of placing the complexes inside a shell to protect against degradation and the exterior environment (see Shih at paragraphs [0004], [0047], and [0184]. Thus claims 6-8 and 10 were prima facie obvious. Indefinite claim 9 is included in the rejection because it has been interpreted as not further limiting the structure of claim 6 for the purpose of applying prior art, as discussed above. 
In further consideration of claim 13, the requirement for “a homologous repair” template could further be met by the suggestion of Lekomtsev to include an oligonucleotide that can hybridize to both ends of the junction that one wishes to establish (paragraph bridging pages 3 and 4).
Therefore the invention as a whole was prima facie obvious.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Shih et al (US 20190083522) and Sun et al (2015, of record) as applied to claims 1-5, 11, and 12 above, and further in view of Messmer et al (WO 2011050000).
Claim 10 requires that the “shell coating includes a plurality of target-cell aptamers bound to the ss-DNA shell.” The phrase “target-cell aptamers” is interpreted as meaning aptamers that allow delivery to target cells of interest (see specification at paragraph [0024]). 
The teachings of Shih and Sun are summarized above and can be combined to render obvious a protein-RNA complex delivery system comprising an ssDNA shell with oligonucleotides binding protein-RNA complexes and linking them to the shell, where the shell comprises a coating for promoting cellular uptake of the ssDNA. 
While Shih indicated that the DNA nanocapsules of the invention may modified with targeting ligands (paragraph [0184], these references did not teach the use of aptamers capable of directing the nanocapsules to specific cells.
Messmer taught DNA nanoparticles for the delivery of payloads such as drugs (abstract).  The nanoparticles may comprise aptamers either conjugated to or encoded within the DNA where the aptamers are displayed on the surface of the nanoparticle to provide targeting to specific cells (paragraphs [0012], [0073], [0082], [0207] and Fig. 1A.
It would have been obvious to one of ordinary skill in the art at the time of the invention to have used cell-targeting aptamers (as taught by Messmer) as targeting in the invention of Shih as modified by Sun.  One would have been motivated to do so in order to gain the advantage of cell-specific targeting, as discussed by Messmer. One could have done so with a reasonable expectation of success because Messmer taught how to incorporate the aptamers onto the surface of DNA nanoparticles by either encoding them in the sequence of the particles or by attaching them to the surface e.g. via conjugation or hybridization.
Thus the invention as a whole was prima facie obvious.

Conclusion
	No claim is allowed.
	Any inquiry concerning this communication or earlier communications from the examiner(s) should be directed to Richard Schnizer, whose telephone number is 571-272-0762.  The examiner can normally be reached Monday through Friday between the hours of 6:30 AM and 4:00 PM.  The examiner is off on alternate Fridays, but is sometimes in the office anyway.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Ram Shukla, can be reached at 571-272-0735.  The official central fax number is 571-273-8300.   Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to 571-272-0547.
	For those applications where applicant wishes to communicate with the examiner via Internet communications, e.g., email or video conferencing tools, the following is a sample authorization form which may be used by applicant:
"Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33  and 37 CFR 1.34  concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file."

To facilitate processing of the internet communication authorization or withdraw of authorization, the Office strongly encourages use of Form PTO/SB/439, available at www.uspto.gov/patent/patents-forms. The form may be filed via EFS-Web using the document description Internet Communications Authorized or Internet Communications Authorization Withdrawn to facilitate processing.  See MPEP 502.03(II).
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RICHARD A SCHNIZER/Primary Examiner, Art Unit 1635